 

Exhibit 10.5

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of May 29, 2020,
is entered into by and between Surge Holdings, Inc., a Nevada corporation, (the
“Company”), and LGH Investments, LLC, a Wyoming limited liability company (the
“Buyer”).

 

A.       The Company and the Buyer are executing and delivering this Agreement
in reliance upon the exemption from securities registration afforded by the
rules and regulations as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended
(the “1933 Act”).

 

B.       Upon the terms and conditions stated in this Agreement, the Buyer
desires to purchase and the Company desires to issue and sell, upon the terms
and conditions set forth in this Agreement (i) a Promissory Note of the Company,
in the form attached hereto as Exhibit A (the “Note”), in the original principal
amount of $400,000.00 (the “Original Principal Amount”) (together with any
note(s) issued in replacement thereof or as a dividend thereon or otherwise with
respect thereto in accordance with the terms thereof, the “Note”) (convertible
upon an event of default into shares of common stock of the Company (“Common
Stock”), (ii) a three-year share purchase warrant entitling the Buyer to acquire
500,000 shares of common stock of the Company, in the form attached hereto as
Exhibit B (the “Warrant”) and (iii) four hundred thousand (400,000) restricted
common shares in the Company (“Inducement Shares”) to be delivered to Buyer, via
overnight courier within 7 (seven) calendar days following the Closing Date. On
the date at which the Investor seeks to have the restricted legend removed, in
the event the Company’s share price has declined the Company agrees to issue the
Buyer additional shares such that the aggregate value of the Inducement Shares
equal the aggregate value of the Inducement Shares as of the closing date.

 

NOW THEREFORE, the Company and the Buyer hereby agree as follows:

 

1.       Purchase and Sale. On the Closing Date (as defined below), the Company
shall issue and sell to the Buyer and the Buyer agrees to purchase from the
Company the (i) Note in the original principal amount of $400,000.00, (ii)
Warrant, and (iii) Inducement Shares (collectively the “Securities”). The
Company shall instruct the Transfer Agent to deliver the Inducement Shares to
Buyer via overnight courier so that they are received by Buyer within seven (7)
calendar days of the closing.

 

1.1.       Form of Payment. On the Closing Date, (i) the Buyer shall pay the
purchase price of $370,000 (the “Purchase Price”) at the Closing (as defined
below) by wire transfer of immediately available funds to a Company account
designated by the Company, in accordance with the Company’s written wiring
instructions, against delivery of the Securities, and (ii) the Company shall
deliver such duly executed Securities on behalf of the Company, to the Buyer,
against delivery of such Purchase Price.

 

1.2.       Closing Date. The date and time of the issuance and sale of the
Securities pursuant to this Agreement (the “Closing Date”) shall be on or about
May 29, 2020, or such other mutually agreed upon time. The closing of the
transactions contemplated by this Agreement (the “Closing”) shall occur on the
Closing Date at such location as may be agreed to by the parties.

 

1.3.       Share Reservation. The Company shall at all times require its
transfer agent to establish a reserve of shares of its authorized but unissued
and unreserved Common Stock in the amount of 6,000,000 shares for purposes of
any exercise of the Warrant or any conversion of the Note. The Company shall
cause the Transfer Agent to agree that it will not reduce the reserve under any
circumstances, unless such reduction is pre-approved in writing by the Buyer.

 

 

 



2.       Buyer’s Investment Representations; Governing Law; Miscellaneous.

 

2.1Buyer’s Investment Representations.

 

(a)       This Agreement is made in reliance upon the Buyer’s representation to
the Company, which by its acceptance hereof Buyer hereby confirms, that the
Securities to be received by it will be acquired for investment for its own
account, not as a nominee or agent, and not with a view to the sale or
distribution of any part thereof, and that it has no present intention of
selling, granting participation in, or otherwise distributing the same, but
subject nevertheless to any requirement of law that the disposition of its
property shall at all times be within its control.

 

(b)       The Buyer understands that the Securities are not registered under the
1933 Act, on the basis that the sale provided for in this Agreement and the
issuance of securities hereunder is exempt from registration under the 1933 Act
pursuant to Section 4(a)(2) thereof, and that the Company’s reliance on such
exemption is predicated on the Buyer’s representations set forth herein. The
Buyer realizes that the basis for the exemption may not be present if,
notwithstanding such representations, the Buyer has in mind merely acquiring
shares of the Securities for a fixed or determinable period in the future, or
for a market rise, or for sale if the market does not rise. The Buyer does not
have any such intention.

 

(c)       The Buyer understands that the Securities may not be sold,
transferred, or otherwise disposed of without registration under the 1933 Act or
an exemption therefrom, and that in the absence of an effective registration
statement covering the Securities or an available exemption from registration
under the 1933 Act, the Stock must be held indefinitely. In particular, the
Buyer is aware that the Securities may not be sold pursuant to Rule 144 or Rule
701 promulgated under the 1933 Act unless all of the conditions of the
applicable Rules are met. Among the conditions for use of Rule 144 is the
availability of current information to the public about the Company. Such
information is not now available, and the Company has no present plans to make
such information available. The Buyer represents that, in the absence of an
effective registration statement covering the Securities, it will sell,
transfer, or otherwise dispose of the Securities only in a manner consistent
with its representations set forth herein and then only in accordance with the
provisions of Section 5(d) hereof.

 

(d)       The Buyer agrees that in no event will it make a transfer or
disposition of any of the Securities (other than pursuant to an effective
registration statement under the 1933 Act), unless and until (i) the Buyer shall
have notified the Company of the proposed disposition and shall have furnished
the Company with a statement of the circumstances surrounding the disposition,
and (ii) if requested by the Company, at the expense of the Buyer or transferee,
the Buyer shall have furnished to the Company either (A) an opinion of counsel,
reasonably satisfactory to the Company, to the effect that such transfer may be
made without registration under the 1933 Act or (B) a “no action” letter from
the Securities and Exchange Commission to the effect that the transfer of such
securities without registration will not result in a recommendation by the staff
of the Securities and Exchange Commission that action be taken with respect
thereto. The Company will not require such a legal opinion or “no action” letter
in any transaction in compliance with Rule 144.

 

(e)       The Buyer represents and warrants to the Company that it is an
“accredited investor” within the meaning of Securities and Exchange Commission
Rule 501 of Regulation D, as presently in effect and, for the purpose of Section
25102(f) of the California Corporations Code, he or she is excluded from the
count of “purchasers” pursuant to Rule 260.102.13 thereunder.

 

 2 

 



2.2       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to principles
of conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of California or in the federal courts located in San Diego,
California. The parties to this Agreement hereby irrevocably waive any objection
to jurisdiction and venue of any action instituted hereunder and shall not
assert any defense based on lack of jurisdiction or venue or based upon forum
non conveniens. In the event that any provision of this Agreement or any other
agreement delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any suit, action or proceeding in connection with this Agreement or
any other Transaction Document by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. THE COMPANY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

2.3       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party.

 

2.4       Headings. The headings of this Agreement are for convenience of
reference only and shall not form part of, or affect the interpretation of, this
Agreement.

 

2.5       Severability. In the event that any provision of this Agreement is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.

 

2.6       Entire Agreement; Amendments. This Agreement and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the Buyer and the Company.

 

2.7       Notices. Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of:

 

2.7.1       the date delivered, if delivered by personal delivery as against
written receipt therefor or by e-mail to an executive officer, or by confirmed
facsimile,

 

2.7.2       the fifth Trading Day after deposit, postage prepaid, in the United
States Postal Service by registered or certified mail, or

 

2.7.3       the third Trading Day after mailing by domestic or international
express courier, with delivery costs and fees prepaid, in each case, addressed
to each of the other parties thereunto entitled at the following addresses (or
at such other addresses as such party may designate by ten (10) calendar days’
advance written notice similarly given to each of the other parties hereto):

 

 3 

 



If to the Company, to:

 

    Surge Holdings, Inc.     ATT: KEVIN COX, CEO     3124 Brother Blvd     Suite
104     Bartlett, TN 38133     Email:

 

If to the Buyer:

 

2.8       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and assigns. Notwithstanding
anything to the contrary herein, the rights, interests or obligations of the
Company hereunder may not be assigned, by operation of law or otherwise, in
whole or in part, by the Company without the prior written consent of the Buyer,
which consent may be withheld at the sole discretion of the Buyer; provided,
however, that in the case of a merger, sale of substantially all of the
Company’s assets or other corporate reorganization, the Buyer shall not
unreasonably withhold, condition or delay such consent. This Agreement or any of
the severable rights and obligations inuring to the benefit of or to be
performed by Buyer hereunder may be assigned by Buyer to a third party,
including its financing sources, in whole or in part, without the need to obtain
the Company’s consent thereto.

 

2.9       Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other person.

 

2.10       Survival. The representations and warranties of the Company and the
agreements and covenants set forth in this Agreement shall survive the Closing
hereunder notwithstanding any due diligence investigation conducted by or on
behalf of the Buyer. The Company agrees to indemnify and hold harmless the Buyer
and all its officers, directors, employees, attorneys, and agents for loss or
damage arising as a result of or related to any breach or alleged breach by the
Company of any of its representations, warranties and covenants set forth in
this Agreement or any of its covenants and obligations under this Agreement,
including advancement of expenses as they are incurred.

 

2.11       No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

2.12       Remedies. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Buyer by vitiating the
intent and purpose of the transaction contemplated hereby. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Agreement will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Agreement, that the
Buyer shall be entitled, in addition to all other available remedies at law or
in equity, and in addition to the penalties assessable herein, to an injunction
or injunctions restraining, preventing or curing any breach of this Agreement
and to enforce specifically the terms and provisions hereof, without the
necessity of showing economic loss and without any bond or other security being
required.

 

 4 

 



2.13       Buyer’s Rights and Remedies Cumulative. All rights, remedies, and
powers conferred in this Agreement and the Transaction Documents on the Buyer
are cumulative and not exclusive of any other rights or remedies, and shall be
in addition to every other right, power, and remedy that the Buyer may have,
whether specifically granted in this Agreement or any other Transaction
Document, or existing at law, in equity, or by statute; and any and all such
rights and remedies may be exercised from time to time and as often and in such
order as the Buyer may deem expedient.

 

2.14       Ownership Limitation. If at any time after the Closing, the Buyer
shall or would receive shares of Common Stock in payment of interest or
principal under Note, upon exercise of the Warrant, so that the Buyer would,
together with other shares of Common Stock held by it or its Affiliates, own or
beneficially own by virtue of such action or receipt of additional shares of
Common Stock a number of shares exceeding 9.99% of the number of shares of
Common Stock outstanding on such date (the “Maximum Percentage”), the Company
shall not be obligated and shall not issue to the Buyer shares of Common Stock
which would exceed the Maximum Percentage, but only until such time as the
Maximum Percentage would no longer be exceeded by any such receipt of shares of
Common Stock by the Buyer. The foregoing limitations are enforceable,
unconditional and non-waivable and shall apply to all Affiliates and assigns of
the Buyer.

 

2.15       No Shorting. For so long as Investor holds any securities of Company,
neither Investor nor any of its Affiliates will engage in or effect, directly or
indirectly, any Short Sale of Common Stock.

 

2.16       Attorneys’ Fees and Cost of Collection. In the event of any action at
law or in equity to enforce or interpret the terms of this Agreement or any of
the other Transaction Documents, the parties agree that the party who is awarded
the most money shall be deemed the prevailing party for all purposes and shall
therefore be entitled to an additional award of the full amount of the
attorneys’ fees and expenses paid by such prevailing party in connection with
the litigation and/or dispute without reduction or apportionment based upon the
individual claims or defenses giving rise to the fees and expenses. Nothing
herein shall restrict or impair a court’s power

 

[Remainder of page intentionally left blank; signature page to follow]

 

 5 

 

 

SUBSCRIPTION AMOUNT:

 

Original Principal Amount of Note: $ 400,000.00 Purchase Price: $ 370,000.00

 

IN WITNESS WHEREOF, the undersigned Buyer and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

THE COMPANY:

 

Surge Holdings, Inc.       By:    

Mr. Kevin Cox

Chief Executive Officer

        THE BUYER:       LGH Investments, LLC       By:    

Mr. Lucas Hoppel

Managing Member

 

 

 

 

 

EXHIBIT A

 

NOTE

 

 

 

 

EXHIBIT B

 

WARRANT

 

 

 